194 F.3d 389 (2nd Cir. 1999)
ROYAL MORTGAGE CORP., Plaintiff-Appellant,- v.-FEDERAL DEPOSIT INSURANCE CORPORATION, Defendant-Appellee.
Docket No. 98-6251No. 1871--August Term, 1999
UNITED STATES COURT OF APPEALSFOR THE SECOND CIRCUIT
Argued: September 1, 1999Decided: September 23, 1999

Plaintiff Royal Mortgage Corporation appeals from the October 2, 1998, judgment of the United States District Court for the Southern District of New York (Cedarbaum, J.) granting summary judgment in favor of defendant Federal Deposit Insurance Corporation and dismissing Royal's action for a declaratory judgment that it (rather than defendant) was the proper plaintiff in a pending state court action.
Affirmed.
GARY H. GREENBERG, New York, NY (Steven D. Feldman, Orans, Elsen & Lupert, on the brief), for Plaintiff-Appellant.
THOMAS C. BAHLO, Washington, D.C. (Ann S. DuRoss, Assistant General Counsel, Colleen J. Boles, Senior Counsel, Federal Deposit Insurance Corporation, on the brief), for Defendant-Appellee.
Before: NEWMAN, CARDAMONE, and JACOBS, Circuit Judges.
PER CURIAM:


1
Plaintiff-Appellant Royal Mortgage Corp. ("Royal") appeals from a judgment of the United States District Court for the Southern District of New York (Cedarbaum, J.), dismissing, on a motion for summary judgment of Defendant-Appellee Federal Deposit Insurance Corp. ("FDIC"), Royal's claim that it (rather than the FDIC) was the proper plaintiff in a pending state court action. Royal had purchased loans from the FDIC pursuant to an agreement that entitled Royal to be substituted for the FDIC in any litigation of which an assigned loan was the "subject." In the state court action the FDIC sued an accounting firm that had allegedly overvalued the security for two of the assigned loans.


2
For substantially the reasons stated by the district court, we hereby affirm the district court's opinion. See Royal Mortgage Corp. v. Federal Deposit Ins. Corp., 20 F.Supp. 2d 664 (S.D.N.Y. 1998).


3
The judgment of the district court is affirmed.